The Court.
— This is a motion by respondent to dis-
miss three appeals, upon the ground of want of undertaking on appeal.
The appellant, by one notice of appeal, gave notice *183that he appealed from the judgment entered in the case; from an order denying appellants’ motion to dismiss the action; and also from an order denying appellants’ motion to set aside the judgment by default. Only one undertaking on appeal was given, in the sum of three hundred dollars; and it did not refer separately to either of the appeals. “ The undertaking is no undertaking at all”; and there is no remedy under section 954 of the the Code of Civil Procedure. (Home and Loan Association v. Wilkins, 71 Cal. 626; Corcoran v. Desmond, 71 Cal. 100.) One of the orders, at least, was appealable, — the order denying the motion to set aside the default judgment.
The appeals are dismissed.